Exhibit 10.1

 

Twelfth Amendment to the

 

First Amended and Restated Agreement

 

of Limited Partnership

 

of

 

SL Green Operating Limited Partnership, L.P.

 

This Amendment is made as of August 10, 2012 by SL Green Realty Corp., a
Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Limited Partnership, L.P., a
Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Limited Partnership, L.P., dated as of
August 20, 1997, as amended from time to time (the “Partnership Agreement”), for
the purpose of amending the Partnership Agreement.  Capitalized terms used
herein and not defined shall have the meanings given to them in the Partnership
Agreement.

 

WHEREAS, the Board of Directors of the Company (the “Board”), by unanimous
consent on August 5, 2012 and by action of the Pricing Committee of the Board on
August 7, 2012 pursuant to delegated authority, classified and designated
9,200,000 shares of Preferred Stock (as defined in the Articles of Incorporation
of the Company (the “Charter”)) as Series I Preferred Stock (as defined below);

 

WHEREAS, the Board filed Articles Supplementary to the Charter (the “Articles
Supplementary”) with the State Department of Assessments and Taxation of
Maryland on August 9, 2012, establishing the Series I Preferred Stock, with such
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the Articles Supplementary;

 

WHEREAS, on August 10, 2012, the Company issued 9,200,000 shares of the Series I
Preferred Stock;

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the Series I Preferred Stock, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units (as
defined in the Partnership Agreement) having designations, preferences and other
rights which are substantially the same as the economic rights of the Series I
Preferred Stock.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.             Article 1 of the Partnership Agreement is hereby amended by
adding the following definitions:

 

--------------------------------------------------------------------------------


 

“Series I Preferred Stock” means the 6.50% Series I Cumulative Redeemable
Preferred Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Articles Supplementary; and

 

“Series I Preferred Units” means the series of Partnership Units established
pursuant to this Amendment, representing units of Limited Partnership Interest
designated as the 6.50% Series I Cumulative Redeemable Preferred Units, with the
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of units as
described herein; and

 

2.             In accordance with Section 4.02.A of the Partnership Agreement,
set forth below are the terms and conditions of the Series I Preferred Units
hereby established and issued to the Company in consideration of the Company’s
contribution to the Partnership of the net proceeds following the issuance and
sale of the Series I Preferred Stock by the Company:

 

A.            Designation and Number.  A series of Partnership Units, designated
as Series I Preferred Units, is hereby established.  The number of Series I
Preferred Units initially shall be 9,200,000.

 

B.            Rank.  The Series I Preferred Units, with respect to rights to the
payment of dividends and the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, rank (a) senior to the Series H
Preferred Units and each other Partnership Interest issued by the Partnership,
the terms of which do not expressly provide that such Partnership Interest ranks
senior to or on a parity with the Series I Preferred Units as to distribution
rights or rights upon the liquidation, winding-up or dissolution of the
Partnership (collectively, the “Junior Partnership Interests”); (b) on a parity,
in all respects, with the 7.625% Series C Cumulative Redeemable Preferred Units,
the Series F Preferred Units, the Series G Preferred Units and each other
Partnership Interest issued by the Partnership, the terms of which expressly
provide that such Partnership Interest ranks on a parity with the Series I
Preferred Units as to distribution rights or rights upon the voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership
(collectively, the “Parity Partnerships Interests”); and (c) junior to all
Partnership Interests issued by the Partnership, the terms of which expressly
provide that such Partnership Interest ranks senior to the Series I Preferred
Units as to distribution rights or rights upon the voluntary or involuntary
liquidation, winding-up or dissolution of the Partnership (collectively, the
“Senior Partnership Interests”).

 

C.            Distributions.

 

(i)            Pursuant to Section 5.01 of the Partnership Agreement but subject
to the rights of holders of any Units ranking senior to the Series I Preferred
Units as to the payment of distributions, the Managing General Partner, in its
capacity as the holder of the then outstanding Series I Preferred Units, shall
be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit equal to 6.50% of the $25.00 liquidation
preference per annum (equivalent to a fixed annual amount of $1.625 per unit). 
Distributions on the Series I Preferred Units shall accrue and be fully
cumulative starting from and including the date of

 

2

--------------------------------------------------------------------------------


 

original issuance and shall be payable quarterly when, as and if authorized by
the Managing General Partner, in equal amounts in arrears on the fifteenth day
of each January, April, July and October or, if not a business day, the next
succeeding business day (each, a “Series I Preferred Unit Distribution Payment
Date”).  Any distribution (including the initial distribution) payable on the
Series I Preferred Units for any partial distribution period shall be prorated
and computed on the basis of a 360-day year consisting of twelve 30-day months. 
Distribution period shall mean the period from and the date of original issuance
and ending on and excluding the next Series I Preferred Unit Distribution
Payment Date, and each subsequent period from but including such Series I
Preferred Unit Distribution Payment Date and ending on and excluding the next
following Series I Preferred Unit Distribution Payment Date.

 

(ii)           No distribution on the Series I Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series I
Preferred Units which may be in arrears.

 

Notwithstanding the foregoing, distributions with respect to the Series I
Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized. 
Accumulated but unpaid distributions on Series I Preferred Units shall not bear
interest and holders of the Series I Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series I Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

 

(iii)          Except as provided in subsection 2.C.(iv), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, declared and a sum sufficient for the payment thereof set apart for
such payment on the Series I Preferred Units for all past distribution periods,
no distributions (other than in Junior Partnership Interests) shall be
authorized, declared or paid or set apart for payment nor shall any other
distribution be authorized, declared or made upon any Junior Partnership
Interests or Parity Partnership Interests for any period, nor shall any Junior
Partnership Interests or Parity Partnership Interests be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for Junior
Partnership Interests).

 

(iv)          When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series I Preferred Units and any
Parity Partnership Interests, all distributions authorized and declared upon the
Series I Preferred Units and any Parity Partnership Interests shall be declared
pro rata so that the amount of distributions authorized and declared per
Series I Preferred Unit and such other Partnership Interests shall in

 

3

--------------------------------------------------------------------------------


 

all cases bear to each other the same ratio that accumulated distributions per
each Series I Preferred Unit and such other Partnership Interests (which shall
not include any accumulation in respect of unpaid distributions for prior
distribution periods if such other Partnership Interests do not have a
cumulative distribution) bear to each other.

 

(v)           Holders of Series I Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series I Preferred Units as
described above.  Accrued but unpaid distributions on the Series I Preferred
Units will accumulate as of the Series I Preferred Units Distribution Payment
Date on which they first become payable.

 

D.            Allocations.

 

Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated among holders of Series I Preferred Units in accordance with
Article VI of the Partnership Agreement.

 

E.             Liquidation Preference.

 

(i)            In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the Managing General Partner, in
its capacity as holder of the Series I Preferred Units, shall be entitled to
receive out of the assets of the Partnership legally available for distribution
to the Partners pursuant to Section 13.02.A of the Partnership Agreement, a
liquidation preference of $25.00 per Series I Preferred Unit, plus an amount
equal to any accumulated and unpaid distributions (whether or not earned or
authorized) to, but not including, the date of payment, before any distribution
of assets is made to holders of any Junior Partnership Interests, but subject to
the preferential rights of the holders of Senior Partnership Interests.

 

(ii)           If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the Managing General Partner, in its capacity as the holder of
the Series I Preferred Units, and the corresponding amounts payable on all
Parity Partnership Interests, then the Managing General Partner, in its capacity
as the holder of the Series I Preferred Units, and all other holders of such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions (including, if applicable,
accumulated and unpaid distributions) to which they would otherwise be
respectively entitled.

 

(iii)          After payment of the full amount of the liquidating distributions
to which they are entitled, the Managing General Partner, in its capacity as the
holder of the Series I Preferred Units, shall have no right or claim to any of
the remaining assets of the Partnership.

 

(iv)          None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

 

4

--------------------------------------------------------------------------------


 

F.             Redemption.

 

In connection with the redemption by the Company of any of shares of Series I
Preferred Stock in accordance with the provisions of the Articles Supplementary,
the Partnership shall provide cash to the Company for such purpose which shall
be equal to the redemption price (as set forth in the Articles Supplementary),
plus all distributions accumulated and unpaid to the Redemption Date (as defined
in the Articles Supplementary) (or, as applicable, the accumulated and unpaid
distribution payable pursuant to Section 8(B)(ii)(d) of the Articles
Supplementary), and one Series I Preferred Unit shall be concurrently redeemed
with respect to each share of Series I Preferred Stock so redeemed by the
Company.  From and after the applicable Redemption Date (as defined in the
Articles Supplementary), the Series I Preferred Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series I Preferred Units shall cease.  Any Series I
Preferred Units so redeemed may be reissued to the Managing General Partner at
such time as the Managing General Partner reissues a corresponding number of
shares of Series I Preferred Stock so redeemed or repurchased, in exchange for
the contribution by the Managing General Partner to the Partnership of the
proceeds from such reissuance.

 

G.            Voting Rights.

 

Except as required by applicable law, the Managing General Partner, in its
capacity as the holder of the Series I Preferred Units, shall have no voting
rights.

 

H.            Conversion.

 

The Series I Preferred Units are not convertible into or exchangeable for any
other property or securities of the Partnership.

 

I.              Restriction on Ownership.

 

The Series I Preferred Units shall be owned and held solely by the Managing
General Partner.

 

3.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

 

4.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

5.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

*      *      *      *      *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

SL GREEN REALTY CORP., a Maryland corporation,

as Managing General Partner of SL Green Operating Partnership, L.P.

and on behalf of existing Limited Partners

 

 

By:

/s/ Andrew Levine

 

 

Name:

Andrew Levine

 

 

Title:

Executive Vice President

 

 

6

--------------------------------------------------------------------------------